UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . For the Quarterly Period Ended June 30, 2011 Commission File Number 001-34530 U.S. CONCRETE, INC. (Exact name of registrant as specified in its charter) Delaware 76-0586680 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification Number) 2925 Briarpark, Suite 1050, Houston, Texas 77042 (Address of principal executive offices, including zip code) (713) 499-6200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this Chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (see the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer ¨Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No þ Indicate by check mark whether the registrant has filed all documents required to be filed by Sections 12, 13 or 15(d) of the Securities and Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by the court. Yes þ No ¨ As of the close of business on August 4, 2011, U.S. Concrete, Inc. had 12,020,301 shares of its common stock, $0.001 par value, outstanding (excluding 23,677 treasury shares). U.S. CONCRETE, INC. INDEX Part I – Financial Information Page No. Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statement of Changes in Deficit 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 30 Part II – Other Information Item 1. Legal Proceedings 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 6. Exhibits 31 SIGNATURE 32 INDEX TO EXHIBITS 33 2 Index PART I - FINANCIAL INFORMATION Item 1. Financial Statements U.S. CONCRETE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands) Successor Successor June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Inventories Deferred income taxes Prepaid expenses Other current assets Total current assets Property, plant and equipment, net Goodwill Other assets Assets held for sale – Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Current maturities of long-term debt $ $ Accounts payable Accrued liabilities Derivative liabilities Total current liabilities Long-term debt, net of current maturities Other long-term obligations and deferred credits Deferred income taxes Total liabilities Commitments and contingencies (Note 12) Equity: Preferred stock – – Common stock 12 12 Additional paid-in capital Retained deficit ) ) Treasury stock, at cost ) – Total stockholders’ equity Total liabilities and equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Index U.S. CONCRETE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, (Successor) (Predecessor) (Successor) (Predecessor) Revenue $ Cost of goods sold before depreciation, depletion and amortization Selling, general and administrative expenses Depreciation, depletion and amortization (Gain) loss on sale of assets ) ) ) 40 Income (loss) from continuing operations ) ) ) Interest expense, net Derivative income (loss) — ) — Other income, net Income (loss) from continuing operations before reorganization items and income taxes ) ) ) Reorganization items (Note 8) — — Income (loss) from continuing operations before income taxes ) ) ) Income tax expense (benefit) 28 ) Income (loss) from continuing operations ) ) ) Loss from discontinued operations, net of taxes and loss attributable to non-controlling interest — ) — ) Net income (loss) attributable to stockholders $ $ ) $ ) $ ) Earnings (loss) per share attributable to stockholders – basic Income (loss) from continuing operations $ $ ) $ ) $ ) Loss from discontinued operations, net of income tax benefit — ) — ) Net income (loss) $ $ ) $ ) $ ) Earnings (loss) per share attributable to stockholders – diluted Income (loss) from continuing operations $ $ ) $ ) $ ) Loss from discontinued operations, net of income tax benefit — ) — ) Net income (loss) $
